Case 1:21-cv-00165-DLC Document 32-7 Filed 02/23/21 Page 1 of 5




                     EXHIBIT G
Case 1:21-cv-00165-DLC Document 32-7 Filed 02/23/21 Page 2 of 5
Case 1:21-cv-00165-DLC Document 32-7 Filed 02/23/21 Page 3 of 5
        Case 1:21-cv-00165-DLC Document 32-7 Filed 02/23/21 Page 4 of 5




                                THE CITY OF NEW YORK
                                 OFFICE OF THE MAYOR
                                   NEW YORK, N. Y. 10007

                        EMERGENCY EXECUTIVE ORDER NO. 150

                                      September 30, 2020

                            EMERGENCY EXECUTIVE ORDER


        WHEREAS, on March 7, 2020, New York State Governor Andrew Cuomo declared a State
disaster emergency for the entire State of New York to address the threat that COVID-19 poses to
the health and welfare of New York residents and visitors; and

        WHEREAS, Emergency Executive Order No. 98, issued March 12, 2020 and extended
most recently by Emergency Executive Order No. 145, issued September 5, 2020, contains a
declaration of a state of emergency in the City of New York due to the threat posed by COVID-19
to the health and welfare of City residents, and such declaration remains in effect; and

       WHEREAS, this Order is given because of the propensity of the virus to spread person-to­
person and also because the actions taken to prevent such spread have led to property loss and
damage; and

       WHEREAS, measures taken to combat the spread of COVID-19 may prevent individuals,
businesses and other entities from meeting legally imposed deadlines for the filing of certain
documents or for the completion of other required actions; and

       WHEREAS, this Order is given in order to ensure that the Governor's orders are enforced;

        NOW, THEREFORE, pursuant to the powers vested in me by the laws of the State of New
York and the City of New York, including but not limited to the New York Executive Law, the
New York City Charter and the Administrative Code of the City of New York, and the common
law authority to protect the public in the event of an emergency:

       Section 1. I hereby direct that sections 1, 2 and 3 of Emergency Executive Order No. t 49,
dated September 25, 2020, are extended for five (5) days.

       § 2. I hereby direct the Department of Buildings to issue guidance for the determination
of the 25% maximum indoor dining capacity as permitted by Governor Executive Order No.
202.61 and any such maximum capacity permitted by subsequent orders of the Governor.
        Case 1:21-cv-00165-DLC Document 32-7 Filed 02/23/21 Page 5 of 5




       § 3. This Order incorporates any and all relevant provisions of Governor Executive Order
No. 202 and subsequent orders issued by the Governor of New York State to address the State of
Emergency declared in that Order pursuant to his powers under section 29-a of the Executive Law.

        § 4. I hereby direct the Fire Department of the City of New York, the New York City
Police Department, the Department of Buildings, the Sheriff, and other agencies as needed to
immediately enforce the directives set forth in this Order in accordance with their lawful
enforcement authorities, including but not limited to Administrative Code sections 15-227(a), 28-
105.10.1, and 28-201.1, and section 107.6 of the New York City Fire Code. Violations of the
directives set forth in this Order may be issued as if they were violations under the New York City
Health Code, title 24 Rules of the City of New York sections 3.07 and 3.11, and may be enforced
as such by the Department of Health and Mental Hygiene or any other agency named in this
section.

        § 5. This Emergency Executive Order shall take effect immediately, and shall remain in
effect for five (5) days unless it is terminated or modified at an earlier date.


                                                            f�k{?--
                                                             Bill de Blasio,
                                                             MAYOR
